 



SECOND AMENDMENT TO TREASURY SECURED

REVOLVING CREDIT AGREEMENT

 

THIS SECOND AMENDMENT TO TREASURY SECURED REVOLVING CREDIT AGREEMENT (this
“Amendment”), is made and entered into as of September 25, 2012, by and among
NGP CAPITAL RESOURCES COMPANY, a Maryland corporation (the “Borrower”), the
several banks and other financial institutions from time to time party hereto
(collectively, the “Lenders”) and SUNTRUST BANK, in its capacity as
Administrative Agent for the Lenders (the “Administrative Agent”).

 

WITNESSETH:

 

WHEREAS, the Borrower, the Lenders and the Administrative Agent are parties to a
certain Treasury Secured Revolving Credit Agreement, dated as of March 31, 2011
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”; capitalized terms used herein and not otherwise defined
shall have the meanings assigned to such terms in the Credit Agreement),
pursuant to which the Lenders have made certain financial accommodations
available to the Borrower;

 

WHEREAS, the Borrower has notified the Administrative Agent and each of the
Lenders that the Borrower proposes to increase the Aggregate Commitment Amount
under the Credit Agreement by the amount of $15,000,000;

 

WHEREAS, the Comerica Bank (the “New Lender”) has agreed to join the Credit
Agreement and other Loan Documents and to provide the additional Commitment
requested by the Borrower;

 

WHEREAS, the Borrower has also requested that the Lenders and the Administrative
Agent amend certain provisions of the Credit Agreement, and subject to the terms
and conditions hereof, the Lenders are willing to do so;

 

NOW, THEREFORE, for good and valuable consideration, the sufficiency and receipt
of all of which are acknowledged, the Borrower, the Lenders and the
Administrative Agent agree as follows:

 

1.  Joinder.

 

(a) By executing and delivering this Amendment, the New Lender hereby becomes a
party to the Credit Agreement as a Lender thereunder with the same force and
effect as if originally named therein as a Lender, and without limiting the
generality of the foregoing, hereby expressly assumes all obligations and
liabilities of a Lender thereunder and agrees to provide a Commitment to the
Borrower under the Credit Agreement in the amount shown on Schedule II hereto as
of the Second Amendment Date. Each party hereto acknowledges and agrees that the
Commitments of the New Lender and the Commitments of the other Lenders under the
Credit Agreement are several and not joint commitments and obligations of such
Lenders.

 

(b) Each party hereto acknowledges and agrees that (i) the Commitments in effect
for all Lenders under the Credit Agreement shall be those shown on Schedule II
attached to this Amendment, (ii) the Borrower shall be deemed to have requested
one or more Borrowings under the Commitments in an aggregate amount equal to the
aggregate outstanding Treasury Revolving Loans under Commitments and (iii) the
proceeds of such Borrowings shall be applied to repay such Treasury Revolving
Loans under the Commitments on the date hereof, or to the extent that repayment
of any Treasury Revolving Loans on the date hereof would result in any payment
under Section 2.17 of the Credit Agreement, then on the last day of the Interest
Period for such Treasury Revolving Loans (and funding of the corresponding
Borrowing(s) shall not occur until such date).

 



 

 

 

(c) The New Lender (i) represents and warrants that (A) it has full power and
authority, and has taken all action necessary, to execute and deliver this
Amendment and to consummate the transactions contemplated hereby, (B) all
requirements set forth in Section 3.1 of the Credit Agreement have been
satisfied (subject to receipt of such consents as may be required under the
Credit Agreement), (C) from and after the Second Amendment Date, it shall be
bound by the provisions of the Credit Agreement as amended by that certain
Consent and First Amendment to Treasury Secured Revolving Credit Agreement dated
as of March 30, 2012 and as further amended hereby as a Lender thereunder and,
to the extent of its Commitment as set forth on Schedule II, shall have the
obligations of a Lender thereunder, (D) it has received a copy of the Credit
Agreement, together with copies of the most recent financial statements
delivered pursuant to Section 5.1 thereof, as applicable, and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Amendment and to make its Commitment on
the basis of which it has made such analysis and decision independently and
without reliance on any Agent or any other Lender, and (E) if it is a Foreign
Lender, delivered to the Administrative Agent any documentation required to be
delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by the New Lender; and (ii) agrees that (A) it will, independently
and without reliance on any Agent or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, and (B) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.

 

2.  Amendments.

 

(a) Section 1.1 of the Credit Agreement is hereby amended by replacing the
definitions of “Aggregate Commitment Amount”, “Commitment Termination Date” and
“Treasury Revolving Commitment Amount” in their entirety with the following
definitions:

 

“Aggregate Commitment Amount” shall mean the aggregate principal amount of the
Aggregate Commitments from time to time. On the Second Amendment Date, the
Aggregate Commitment Amount equals $45,000,000

 

“Commitment Termination Date” shall mean the earliest of (i) September 25, 2013,
(ii) the date on which the Aggregate Commitments are terminated pursuant to
Section 2.7 and (iii) the date on which all amounts outstanding under this
Agreement have been declared or have automatically become due and payable
(whether by acceleration or otherwise).

 

“Treasury Revolving Commitment Amount” shall mean the aggregate principal amount
of the Treasury Revolving Commitments from time to time. On the Second Amendment
Date, the Treasury Revolving Commitment Amount equals $45,000,000

 

(b) Section 1.1 of the Credit Agreement is hereby amended by adding the
following definition of “Second Amendment Date” in the appropriate alphabetical
order:

 

 “Second Amendment Date” shall mean September 25, 2012.

 

(c) Schedules I and II of the Credit Agreement are hereby amended by replacing
such schedules in their entirety with the Schedule I and Schedule II attached
hereto.

 



 

 

 

3.  Conditions to Effectiveness of this Amendment. Notwithstanding any other
provision of this Amendment and without affecting in any manner the rights of
the Lenders hereunder, it is understood and agreed that this Amendment shall not
become effective, and the Borrower shall have no rights under this Amendment,
until the Administrative Agent shall have received (i) the fees set forth in
that Fee Letter dated as of June 14, 2012 among the Borrower, the Administrative
Agent and SunTrust Robinson Humphrey, Inc., (ii) such other fees as the Borrower
has previously agreed to pay the Administrative Agent or any of its affiliates
in connection with this Amendment, (iii) reimbursement or payment of its costs
and expenses incurred in connection with this Amendment or the Credit Agreement
(including reasonable fees, charges and disbursements of King & Spalding LLP,
counsel to the Administrative Agent), (iv) executed counterparts to this
Amendment from the Borrower and the Lenders, (v) a certificate of the Secretary
or Assistant Secretary of the Borrower, (A) attaching a certificate of good
standing or existence of a recent date, as may be available from the Secretary
of State of the jurisdiction of incorporation of the Borrower,(B) attaching and
certifying resolutions of its board of directors authorizing the execution,
delivery and performance of the Amendment, (C) certifying the name, title and
true signature of each officer of the Borrower executing the Amendment and (D)
attaching and certifying copies of the articles of incorporation of the Borrower
and (vi) a favorable written opinion of counsel to the Borrower, addressed to
the Administrative and each of the Lenders, and covering such matters relating
to the Borrower, the Amendment and the transactions contemplated therein as the
Administrative Agent shall reasonably request.

 

4.  Representations and Warranties. To induce the Lenders and the Administrative
Agent to enter into this Amendment, the Borrower hereby represents and warrants
to the Lenders and the Administrative Agent that:

 

(a) The Borrower and each of its Subsidiaries (other than any Foreclosed
Subsidiary) (i) is duly organized, validly existing and in good standing as a
corporation, partnership or limited liability company under the laws of the
jurisdiction of its organization, (ii) has all requisite power and authority to
carry on its business as now conducted, and (iii) is duly qualified to do
business, and is in good standing, in each jurisdiction where such qualification
is required, except where a failure to be so qualified would not reasonably be
expected to result in a Material Adverse Effect;

 

(b) The execution, delivery and performance by the Borrower of the Loan
Documents to which it is a party are within the Borrower’s organizational powers
and have been duly authorized by all necessary organizational, and if required,
shareholder, partner or member, action;

 

(c) The execution, delivery and performance by the Borrower of this Amendment
and of the other Loan Documents to which it is a party (i) do not require any
consent or approval of, registration or filing with, or any action by, any
Governmental Authority, except those as have been obtained or made and are in
full force and effect, (ii) will not violate any Requirements of Law applicable
to the Borrower or any of its Subsidiaries or any judgment, order or ruling of
any Governmental Authority, (iii) will not violate or result in a default under
any indenture, material agreement or other material instrument binding on the
Borrower or any of its Subsidiaries or any of its assets or give rise to a right
thereunder to require any payment to be made by the Borrower or any of its
Subsidiaries and (iv) will not result in the creation or imposition of any Lien
on any asset of the Borrower or any of its Subsidiaries, except Liens (if any)
created under the Loan Documents;

 

(d) This Amendment has been duly executed and delivered for the benefit of or on
behalf of the Borrower and constitutes a legal, valid and binding obligation of
the Borrower, enforceable against the Borrower in accordance with its terms
except as the enforceability hereof may be limited by bankruptcy, insolvency,
reorganization, moratorium and other laws affecting creditors’ rights and
remedies in general; and

 



 

 

  

(e) After giving effect to this Amendment, the representations and warranties
contained in the Credit Agreement and the other Loan Documents are true and
correct in all material respects, and no Default or Event of Default has
occurred and is continuing as of the date hereof.

 

5.  Acknowledgment of Perfection of Security Interest. The Borrower hereby
acknowledges that, as of the date hereof, the security interests and liens
granted to the Administrative Agent and the Lenders under the Credit Agreement
and the other Loan Documents are in full force and effect, are properly
perfected and are enforceable in accordance with the terms of the Credit
Agreement and the other Loan Documents.

 

6.  Effect of Amendment. Except as set forth expressly herein, all terms of the
Credit Agreement, as amended hereby, and the other Loan Documents shall be and
remain in full force and effect and shall constitute the legal, valid, binding
and enforceable obligations of the Borrower to the Lenders and the
Administrative Agent. The execution, delivery and effectiveness of this
Amendment shall not, except as expressly provided herein, operate as a waiver of
any right, power or remedy of the Lenders under the Credit Agreement, nor
constitute a waiver of any provision of the Credit Agreement. This Amendment
shall constitute a Loan Document for all purposes of the Credit Agreement.

 

7.  Governing Law.

 

(a) This Amendment shall be construed in accordance with and be governed by the
law (without giving effect to the conflict of law principles thereof) of the
State of New York.

 

(b) The Borrower hereby irrevocably and unconditionally submits, for itself and
its property, to the exclusive jurisdiction of the United States District Court
of the Southern District of New York, and of any state court of the State of New
York sitting in New York County and any appellate court from any thereof, in any
action or proceeding arising out of or relating to this Amendment or any other
Loan Document or the transactions contemplated hereby or thereby, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such New York state
court or, to the extent permitted by applicable law, such Federal court. Each of
the parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Nothing in this Amendment or
any other Loan Document shall affect any right that the Administrative Agent or
any Lender may otherwise have to bring any action or proceeding relating to this
Amendment or any other Loan Document against the Borrower or its properties in
the courts of any jurisdiction.

 

(c) The Borrower irrevocably and unconditionally waives any objection which it
may now or hereafter have to the laying of venue of any such suit, action or
proceeding described in paragraph (b) of Section 10.5 of the Credit Agreement
and brought in any court referred to in paragraph (b) of Section 10.5 of the
Credit Agreement. Each of the parties hereto irrevocably waives, to the fullest
extent permitted by applicable law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.

 

(d) Each party to this Amendment irrevocably consents to the service of process
in the manner provided for notices in Section 10.1 of the Credit Agreement.
Nothing in this Amendment or in any other Loan Document will affect the right of
any party hereto to serve process in any other manner permitted by law.

 

 

 

 

8.   No Novation. This Amendment is not intended by the parties to be, and shall
not be construed to be, a novation of the Credit Agreement or an accord and
satisfaction in regard thereto.

 

9.   Costs and Expenses. The Borrower agrees to pay on demand all costs and
expenses of the Administrative Agent in connection with the preparation,
execution and delivery of this Amendment, including, without limitation, the
reasonable fees and out-of-pocket expenses of outside counsel for the
Administrative Agent with respect thereto.

 

10.   Counterparts. This Amendment may be executed by one or more of the parties
hereto in any number of separate counterparts, each of which shall be deemed an
original and all of which, taken together, shall be deemed to constitute one and
the same instrument. Delivery of an executed counterpart of this Amendment by
facsimile transmission or by electronic mail in pdf form shall be as effective
as delivery of a manually executed counterpart hereof.

 

11.   Binding Nature. This Amendment shall be binding upon and inure to the
benefit of the parties hereto, their respective successors,
successors-in-titles, and assigns.

 

12.    Entire Understanding. This Amendment sets forth the entire understanding
of the parties with respect to the matters set forth herein, and shall supersede
any prior negotiations or agreements, whether written or oral, with respect
thereto.

 

[Signature Pages To Follow]

 

 

 

 



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed, under seal in the case of the Borrower, by its respective authorized
officers as of the day and year first above written.

 

BORROWER:

 

NGP CAPITAL RESOURCES COMPANY

 

 

By: /s/ L. Scott Biar                                              

Name: L. Scott Biar

Title: Chief Financial Officer

 

 

 

 

 

 

 



[SIGNATURE PAGE TO SECOND AMENDMENT]



 



 

 

 

LENDERS:

 

SUNTRUST BANK, as a Lender and as

Administrative Agent

 

 

By: /s/ Andrew Johnson                                    

Name: Andrew Johnson

Title: Director

 

 

COMERICA BANK, as a Lender

 

 

By: /s/ Justin Crawford                                       

Name: Justin Crawford

Title: Senior Vice President

 

 

 

 

 

 

[SIGNATURE PAGE TO SECOND AMENDMENT]

 



 

 

 

Schedule I

 

APPLICABLE MARGIN AND APPLICABLE PERCENTAGE

 

Treasury Revolving Credit Facility 

Applicable Margin
for Eurodollar
Loans Applicable Margin
for Base Rate
Loans

Applicable
Percentage for
Commitment

Fee

 

1.000%

 

0.000%

 

0.250%

 



 

 

 

Schedule II

 

COMMITMENT AMOUNTS

 

SunTrust Bank   $30,000,000       Comerica Bank   $15,000,000

 



 

